Case 2:20-cv-02034-AB-SK Document 5 Filed 05/18/20 Page 1 of 1 Page ID #:35



                                                         JS-6

                UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA



BENJAMIN FELLOWS,                   CASE NO. 2:20-cv-02034-AB (SK)
                 Petitioner,
                                    JUDGMENT
           v.
GIGI MATTESON,
                 Respondent.



     Pursuant to the Order Dismissing Habeas Petition, IT IS
ADJUDGED that this action is dismissed without prejudice.




DATED: May 18, 2020
                                        HON. ANDRE BIROTTE JR.
                                        U.S. DISTRICT JUDGE
